SiebecKeb, J.
The referee and trial court treated the complaint as alleging a demand for damages for breach of the agreement by the defendant and held that the measure of plaintiff’s damages was the value of his share of the crops and increase of the stock at the time of such breach of agreement. The appellant assails this determination of the rights of the parties upon the ground that the plaintiff’s demand in the action and the judgment awarded him is upon a quantum meruit. We are persuaded that this contention is not the cor*81rect interpretation of tbe nature and tbe result of tbe action. Tbe relationship of tbe parties springing from some of tbe features of tbe contract bas been likened to that of master and servant, but there are other features not strictly within tbe relation of master and servant, such as plaintiffs duty to pay, by working on tbe highways, tbe road tax on tbe premises, and bis obligation to leave certain amounts of cut stove wood on tbe premises for tbe defendant’s use, and to pay tbe expense of stallion service; and also the provision that both parties should jointly occupy tbe dwelling bouse on tbe premises and share tbe cost of certain household expenses during tbe contract term. We are of opinion that tbe trial court very properly held that tbe relationship of tbe plaintiff and the defendant under this contract was not strictly confined to that of master and servant, and that by reason of some special features of tbe agreement tbe contract “partakes somewhat of tbe nature of an adventure, entitling tbe party to a chance in tbe profits or benefits derivable therefrom.” Bowers v. Graves & V. Co. 8 S. Dak. 385, 66 N. W. 931; Taylor v. Bradley, 39 N. Y. 129. See, also, Cull v. Sam, Francisco & F. L. Co. 124 Cal. 591, 57 Pac. 456; Lanyon v. Woodward, 55 Wis. 652, 13 N. W. 863.
It is to be observed • that tbe features to which we have called attention create contractual obligations in addition to those providing a compensation for plaintiff’s time, as is usual in tbe ordinary contract for services. Erom these it appears that tbe plaintiff bad tbe right of electing to raise colts on tbe farm and of otherwise controlling affairs on tbe farm, as to raising crops and stock, which materially affected tbe extent and probable result of tbe year’s farming enterprise and measurably controlled tbe value of tbe proceeds of bis contract. We are persuaded that tbe referee correctly found that tbe defendant breached the contract on July 9, 1909, before it expired on December 1st, following, and that such breach caused plaintiff damages, since be was thereby pre*82vented from completing tlie cultivation and harvest of the growings crops and from receiving the benefit of his interest in the increase of the stock, of which the defendant had deprived him by compelling plaintiff and his wife to leave the farm. Under these circumstances the plaintiff’s damages would be the value of his share of such crops and increase in stock at the time of the breach. The referee ascertained this damage so far as the evidence adduced established it. This, in our view of the case, was a proper mode of fixing the amount of damages suffered by plaintiff on account of defendant’s breach of contract, and determined the value of the contract to plaintiff at that time.
Since the damages awarded were not based on the ground of discharge before expiration of an employment contract for a definite time, there could be no claim for" damages for constructive services, and the question of plaintiff’s obligation to hold himself in readiness to perform cannot arise and need not be considered.
The court properly awarded judgment in plaintiff’s favor on the report of the referee.
By the Court. — Judgment affirmed.